DISMISS; and Opinion Filed December 16, 2014.




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-01058-CV

                           ANDRES ALMARAZ, Appellant
                                       V.
                  BOKF, N.A., A NATIONAL BANKING ASSOCIATION
                       D/B/A BANK OF OKLAHOMA, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-03550-E

                            MEMORANDUM OPINION
                        Before Justices Bridges, Lang-Miers, and Myers
                                Opinion by Justice Lang-Miers
       Before the Court is appellant’s agreed notice of dismissal. Appellant has informed the

Court that he no longer wishes to pursue the appeal. Accordingly, we grant appellant’s motion

and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE


141058F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

ANDRES ALMARAZ, Appellant                           On Appeal from the County Court at Law
                                                    No. 5, Dallas County, Texas.
No. 05-14-01058-CV        V.                        Trial Court Cause No. CC-14-03550-E.
                                                    Opinion delivered by Justice Lang-Miers.
BOKF, N.A., A NATIONAL                              Justices Bridges and Myers, participating.
BANKING ASSOCIATION
D/B/A BANK OF OKLAHOMA, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        Subject to any agreement between the parties, it is ORDERED that appellee BOKF,
N.A., A NATIONAL BANKING ASSOCIATION D/B/A BANK OF OKLAHOMA recover its
costs of this appeal from appellant ANDRES ALMARAZ.


Judgment entered this 16th day of December, 2014.